Citation Nr: 0207244	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  02-07 713	)	DATE
	)
	)


THE ISSUE

Whether a January 1972 decision by the Board of Veterans' 
Appeals (Board) that denied a claim of service connection for 
schizophrenic reaction should be revised or reversed on the 
ground of clear and unmistakable error (CUE).

(The veteran's appeal of a March 1999 regional office 
decision that granted an increased 100 percent scheduler 
rating for PTSD, effective from October 6, 1998, will be the 
subject of a separate Board decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to February 
1968.  He died on June [redacted], 2002.

This matter is before the Board as an original action on a 
May 2002 motion of the veteran's representative in which it 
alleges CUE in a January 1972 Board decision because of a 
failure to grant service connection for schizophrenic 
reaction.


FINDING OF FACTS

1.  In May 2002, the veteran's representative filed a motion 
with the Board in which it alleges CUE in a January 1972 
Board decision because of a failure to grant service 
connection for schizophrenic reaction.

2.  On June 17, 2002, prior to active consideration of the 
CUE motion, the Board was notified by the RO that the veteran 
died on June [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the motion of CUE.  38 U.S.C.A. 
§§ 7104(a), 7111 (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001); Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2002, the veteran's representative filed a motion with 
the Board in which it alleges CUE in a January 1972 Board 
decision because of a failure to grant service connection for 
schizophrenic reaction.

Unfortunately, on June 17, 2002, prior to active 
consideration of the CUE motion, the Board was notified by 
the RO that the veteran had died on June [redacted], 2002.  As a 
matter of law, a claimant's CUE motion under 38 U.S.C.A. 
§ 7111 (West Supp. 2001) does not survive his death.  See 
Haines v. West, 154 F.3d at 1303; See also Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).

Therefore, this motion for revision of the January 1972 
decision of the Board on the basis of CUE has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302; See also Haines and Landicho, both supra.

In reaching this determination, the Board intimates no 
opinion as to the merits of this CUE motion or to any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2001). 


ORDER

The motion for revision of the January 1972 decision of the 
Board on the basis of CUE is dismissed.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 



